DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
						Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,339,422 and U.S. Patent No. 10,572,772 and US 10,867213.  The conflicting claims are not identical because the instant application requires the additional elements of “wherein the new partial region corresponds to a selected class and displaying, on the display device with respect to the first image, the second region which is associated with a category of an object in the second region.” not required by the other patents.  However, the conflicting claims are not patentably distinct from each other because:
•        Claims 1 of application '373 and claim 1 of patent '422, ‘772, ‘213 recite common subject matter;
•        Whereby claim 1, which recites the open ended transitional phrase “comprising”, does not preclude the additional elements recited by claim 1 of the patent, and
•        Whereby the elements of claim 1 are fully anticipated by patent claim 1, and anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-19  are rejected under 35 U.S.C. 103 as being unpatentable over Kanda et al (US 2007/0009152) in view of Eggers et al (US 2009/0102858)
As to claim 1, Kanda teaches the system comprising: a storage configured to store a program; and one or more processors, wherein the one or more processors are configured to execute the program to perform: 
detecting objects from a plurality of input images, wherein the plurality of input images includes a first image ( Kanda [0008] teaches a learning-type classifying apparatus comprises defective region extracting unit for extracting defective regions of classification targets from an image in which the plurality of regions of the classification targets are present...and teacher data creating unit for each of the regions so that the classification results of the integrated regions are reflected in each region included in the integrated regions and creating teacher data for extract defective regions of classification targets, s2, figure 2); 
displaying, on a display device, a graph indicating a relation between the plurality of input images and a number of the detected objects ( Kanda [0053] teaches in such a user-interactive operation as the creation of the teacher data, a plurality of regions of classification targets in an image are displayed while being automatically integrated in a suitable manner Kanda [0043] teaches a user determines whether a judgment on the display results on the display screen is correct or wrong (step $7). When the judgment is correct, the user instructs using the input unit 109 that the judgment results are OK (step S8). After the OK instruction in step S8, the classification results of the integrated regions are considered as the classification results of the respective regions included in each of the integrated regions, thereby creating the teacher data in the teacher data creating unit 105 (step $9). FIG. 4 shows the teacher data created on the basis of the display state shown in FIG. 3);
 receiving the first image, being selected from the plurality of input images by using the graph displayed; displaying, on the display device ((Kanda [0039] teaches after the characteristic values of the regions are calculated, the defective regions are classified into predetermined defect kinds in the classifying unit 103 (step $4). As a method of classification, there is a method (k neighborhood method) comprising restoring several teacher data in the teacher data storing unit 106, selecting, from these teacher data, k teacher data located in the neighborhood of the defective regions of the classification targets within a characteristic space, and classifying them into a defect kind having the largest number. It is to be noted that when there is no previous teacher data at the initial stage of learning, defective regions in a screen are properly classified and assigned with temporary defective kinds (information on a correct defect kind is obtained by the subsequent user operation);
 the first image of the plurality of input images,  the first image including a first region of at least one of the detected objects; receiving an input of two points corresponding to a second region in the first image ( Kanda [0043] teaches a user determines whether a judgment on the display results on the display screen is correct or wrong (step $7). When the judgment is correct, the user instructs using the input unit 109 that the judgment results are OK (step $8). After the OK instruction in step S8, the classification results of the integrated regions are considered as the classification results of the respective regions included in each of the integrated regions, thereby creating the teacher data in the teacher data creating unit 105 (step $9). FIG. 4 shows the teacher data created on the basis of the display state shown in FIG. 3.Kanda [0045] teaches when the result of integrating the regions is not proper in step $10, the user selects the improper integrated regions using the input unit 109 (step SI 2). A method of selection can be, for example, indicating the region in the screen with a pointe; Kanda [0041] teaches the following processing is performed during learning (during the creation of teacher data) after the above processing in step S4. First, the defective regions classified into the same defect kind in the classifying unit 103 are integrated in the region integrating unit 104 (step $5). After the integration of the defective regions, each of the integrated regions is displayed in an identifiable manner (e.g., in a color-coded manner) and the defect kinds of the integrated regions are displayed on the display unit 108 (step S6). Kanda [0042] teaches FIG. 3 shows one example of a display screen on the display unit 108 when step S6 is executed. The screen has a display area 150 for displaying each of the integrated regions in a color-coded manner, and a display area 141 for displaying the defect kinds of the integrated regions. Here, displays of the same color are expressed with the same kind of design. Therefore, among regions 151 to 159 displayed in the display area 150 in FIG. 3, the regions 151 to 154,158 and 159 are displayed in an integrated manner in the same color as regions belonging to the same defect kind, the regions 155 and 156 are displayed in an integrated manner in another same color as regions belonging to another same defect kind, and the region 157 is displayed in still another color as a region belonging to still another same defect kind. Kanda [0053] teaches in such a user-interactive operation as the creation of the teacher data, a plurality of regions of classification targets in an image are displayed while being automatically integrated in a suitable manner, and the teacher data is automatically created so that the contents of correction for the integrated regions are reflected in the respective regions in the integrated regions, thereby making it possible to save the trouble of correcting the individual regions and to efficiently create the teacher data for the image in which a plurality of classification targets are present). 
While Kanda teaches the limitation above, Kanda fails to teach “displaying, on the display device with respect to the first image, the second region which is associated with a category of an object in the second region.”Eggers et al teaches [0013] FIG. 2 shows the image data (1) of the traffic scene from FIG. 1, after object identification has been carried out and the image regions of the first type which contain pedestrians (2, 3) have been highlighted, Eggers [0014] FIG. 3 shows the image data (1) of the traffic scene from FIG. 1, after object identification has been carried out and the image regions of the first type which contain pedestrians (2, 3) and image regions of the third type which comprise vehicles (4, 5) have been highlighted ( i.e. object category), and Eggers [0016] FIG. 1 illustrates a typical traffic scene in front of a motor vehicle, such as can be observed by the driver of a vehicle while he looks through the windshield, or such as can be acquired by the camera which is assigned to the image processing system according to the invention. The traffic scene comprises a road which has lane boundaries (6). Along the course of the road there are a number of trees (7) in its surroundings. On this road there is a vehicle (4) which is traveling in front or is parked in front of the driver's vehicle on the roadway, while a vehicle (5) which is coming in the opposite direction to the driver's vehicle is located on the opposite lane
Eggers [0019]  teachers the category of an object in the second region ,as is shown more clearly in FIG. 2, the objects (2, 3) which are identified by means of the object classification device and are to be highlighted within the scope of the display are respectively assigned to their directly surrounding region (2a, 3a) so that two regions of the first type are produced, which are then treated or manipulated differently from the remaining image data (image regions of the second type) in order to highlight them.
Eggers [0020] In order to bring about highlighting of the image regions of the first type when displaying the image data, it is then possible, on the one hand, to make the image data which are assigned to these image regions brighter. However, on the other hand, highlighting of the image regions of the first type can also be brought about by reducing the intensity of the image regions of the second type. This corresponds to the image data (1) illustrated schematically in FIG. 2.
Eggers [0029] The image representation in FIG. 4 is based on a special refinement of the object identification device which has already been previously described. Here, the object identification device was used to select both persons (2, 3) and another object (5) which is located directly in front of the driver's own vehicle, here likewise a vehicle, as objects to be highlighted. From FIG. 4 it is apparent that the surrounding region (2a, 3a, 4a) which is respectively assigned to the objects (2, 3, 4, 5) in the image regions of the first type can be selected differently in the form of its outline. For example, the surrounding regions 2a and 3a have an elliptically shaped outline, while the directly surrounding region (4a) which is assigned to the vehicle 4 is adapted in its outline essentially to the shape of the object. Of course, any other types of outlines are conceivable, in particular round ones or rectangular ones, on an application-specific basis.

Eggers [0030] It is also conceivable, for the purpose of highlighting the relevant objects contained in the traffic scene, to manipulate the image data of the image regions of the first type in terms of that color. This may take the form, on the one hand, of simple coloring, in particular of a change in color to yellow or red color tones. However, on the other hand it is certainly possible to configure the color profiles or brightness profiles of the image data in such a way that a gentle transition, without clearly defined boundaries with the image regions of the second type, is produced. Such manipulation of the image data is appropriate, in particular, in the case of image regions of the first type in which the image data have been derived from other sensors or sensor streams.
Kanda further and generating teacher data based on the region and the class. [0053] teaches in such a user-interactive operation as the creation of the teacher data, a plurality of regions of classification targets in an image are displayed while being automatically integrated in a suitable manner, and the teacher data is automatically created so that the contents of correction for the integrated regions are reflected in the respective regions in the integrated regions, thereby making it possible to save the trouble of correcting the individual regions and to efficiently create the teacher data for the image in which a plurality of classification targets are present.
It would have been obvious to one skilled in the art before filing of the claimed invention to modify the objects taught by Kanda with the teaching of Eggers’ objects categorizing defined as vehicles and pedestrians and displaying the image data of the objects which are to be highlighted are either replaced by symbolic representations or else the image data which can be directly assigned to the object are specifically manipulated (improvement of contrast or changing of color), the objects (2, 3, 4, 5) are highlighted in a particularly advantageous way by virtue of the fact that not only the object as such but rather in addition also the directly adjoining image region is highlighted. [0009-0010]. Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

As to claim 2, Kanda teaches the system according to claim 1, wherein the one or more processors are further configured to execute the program to perform: displaying, on the display device, the first image of the plurality of input images in accordance with the location on the graph (Kanda [0033] teaches the display unit 108 is embodied by a monitor, and the input unit 109 is embodied by a mouse, keyboard, etc. Kanda [0045] teaches a method of selection can be, for example, indicating the region in the screen with a pointer).
As to claim 3, Eggers et al teaches the system according to claim 1, wherein the category includes vehicles ( vehicle, paragraph [0019]).
As to claim 4, Kanda teaches the system according to claim 1, wherein the one or more processors are further configured to execute the program to perform: generating a teacher data based on the second region and the category of the object in the second region(( Kanda [0053] teaches in such a user-interactive operation as the creation of the teacher data, a plurality of regions of classification targets in an image are displayed while being automatically integrated in a suitable manner Kanda [0043] teaches a user determines whether a judgment on the display results on the display screen is correct or wrong (step $7). When the judgment is correct, the user instructs using the input unit 109 that the judgment results are OK (step S8). After the OK instruction in step S8, the classification results of the integrated regions are considered as the classification results of the respective regions included in each of the integrated regions, thereby creating the teacher data in the teacher data creating unit 105 (step $9). FIG. 4 shows the teacher data created on the basis of the display state shown in FIG. 3).
As to claim 5, Kanda teaches the system according to claim 1, wherein the one or more processors are further configured to execute the program to perform: updating the first image on the display device based on the second region (paragraph [0060)).
As to claim 6, Kanda teaches the system according to claim 1, wherein the one or more processors are further configured to execute the program to perform: emphasizing, on the displayed first image, the second region(paragraph [0039]).
As to claim 7, Kanda teaches the system according to claim 4, wherein the one or more processors are further configured to execute the program to perform: learning a classifier based on the teacher data(Kanda [0041] teaches the following processing is performed during learning (during the creation of teacher data) after the above processing in step S4. First, the defective regions classified into the same defect kind in the classifying unit 103 are integrated in the region integrating unit 104 (step $5). After the integration of the defective regions, each of the integrated regions is displayed in an identifiable manner (e.g., in a color-coded manner) and the defect kinds of the integrated regions are displayed on the display unit 108 (step S6)).
As to claim 8, Kanda teaches the system according to claim 2, wherein the location on the graph is selected by sliding the slide bar by an input device(Kanda [0033] teaches the display unit 108 is embodied by a monitor, and the input unit 109 is embodied by a mouse, keyboard, etc. Kanda [0045] teaches a method of selection can be, for example, indicating the region in the screen with a pointer ).
As to claim 9, Kanda teaches the system according to claim 1, wherein the first image includes a detected object, among the plurality of detected objects, and wherein a region corresponding to the detected object is distinguished on the displayed first image (Kanda [0042] teaches FIG. 3 shows one example of a display screen on the display unit 108 when step S6 is executed. The screen has a display area 150 for displaying each of the integrated regions in a color-coded manner, and a display area 141 for displaying the defect kinds of the integrated regions. Here, displays of the same color are expressed with the same kind of design. Therefore, among regions 151 to 159 displayed in the display area 150 in FIG. 3, the regions 151 to 154,158 and 159 are displayed in an integrated manner in the same color as regions belonging to the same defect kind, the regions 155 and 156 are displayed in an integrated manner in another same color as regions belonging to another same defect kind, and the region 157 is displayed in still another color as a region belonging to still another same defect kind)..
As to claim 10, Kanda teaches the system according to claim 1, wherein the first image includes a detected object, among the plurality of detected objects, and wherein a rectangle corresponding to a region is displayed around the detected object on the first image (paragraph [0029] any other types of outlines are conceivable, in particular round ones or rectangular ones, on an application-specific basis, figure 4.)
As to claim 11, Eggers teaches the system according to claim 1, wherein the second region is a rectangle ( paragraph [0029] any other types of outlines are conceivable, in particular round ones or rectangular ones, on an application-specific basis.).
The limitation of claims 12-19 has been addressed above.

					Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041. The examiner can normally be reached Mon-Friday from 8:00 am to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY . BITAR
Examiner
Art Unit 2664


/NANCY BITAR/Primary Examiner, Art Unit 2664